Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/772,341, filed 4/27/2022.
A preliminary amendment was filed with a substitute specification and abstract.  The subspec and abstract are entered, and claims 1-14 are amended.
Claims 1-14 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 is being considered by the examiner.

Drawings
The drawings are objected to because reference numbers 4 and 6 are said to be on the mounting parts(B, see page 6, lines 28-29) and the second part(28, see page 7, lines 10-13 and 21-23), but shown in Fig. 2 on the first part(26) and it is unclear where the outer face 4 and securing formations 6 are located on the mounting parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26"(see page 7, line 7) and "16"(see page 7, line 18) have both been used to designate the first part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 1, line 23, “opening” should be “openings”, line 26, “and” should be inserted before “the roller tube”, line 28, “Commonly such” should be changed to “Commonly, the”, and page 3, line 7, “kits” should be “kit”.  The specification should be checked in it’s entirety to ensure proper English thereof.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 2, “each” is not clear what is being referred to.  By changing the phrase to “said one or more biasing assemblies” the rejection would be overcome. 
In claim 3, line 2, “each driven part” is not clear if referring to the part of claim 1 or to an additional feature of the invention.  By changing the phrase to “each of said driven parts” the rejection would be overcome.
In claim 3, lines 4-5, “one of the roller blind tubes” has no antecedent basis since only one roller blind tube was previously set forth in claim 1, line 5.  This lack of antecedence renders the metes and bounds of the claim unclear as to whether a single roller tube is used with the drive parts, mounting parts, and drive part, or multiple roller tubes are used with the elements.
In claim 13, line 4, “and housing” is not clear if referring to the housing of claim 1 or to an additional feature of the invention.  By changing the phrase to “said housing” the rejection would be overcome.

Allowable Subject Matter
Claims 1, 4-12 and 14 are allowed.
Claims 2-3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows a kit of parts and method of assembly of a control assembly having a plurality of driven parts with a tubular body for engagement with a mounting bracket roller blind tube, a plurality of mounting parts for engagement with a mounting bracket, and a drive part comprising a housing for coupling with one of the mounting parts, and a drive rotationally mounted within the housing and for coupling with one of the driven parts, nor any motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/